    Case 18-01011                    Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00    Desc Main
                                                             Document     Page 1 of 36


                                            UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF MASSACHUSETTS
                                                    EASTERN DIVISION

______________________________________
                                      )
In re:                                )                                                    Chapter 7
                                      )                                                    Case No. 16-10236-MSH
BLAST FITNESS GROUP, LLC,             )
                                      )
             Debtor                   )
_____________________________________ )
                                      )
GARY W. CRUICKSHANK,                  )
CHAPTER 7 TRUSTEE OF THE              )
ESTATE OF BLAST FITNESS               )
FITNESS GROUP, LLC,                   )
                                      )
             Plaintiff,               )                                                    Adversary Proceeding
                                      )                                                    Case No. 18-01011
v.                                    )
                                      )
HAROLD R. DIXON et al.,               )
                                      )
             Defendants.              )
_____________________________________ )

                           MEMORANDUM OF DECISION ON MOTION TO DISMISS OF
                                        CAPECAPITAL LLC

                                                                         I. Introduction

          In a thirty-count complaint,1 Gary W. Cruickshank, the plaintiff and chapter 7 trustee of

the bankruptcy estate of Blast Fitness Group, LLC (“BFG”), seeks damages and injunctive relief

against over forty named and dozens of unnamed defendants, including CapeCapital LLC, a

Massachusetts limited liability company, whose sole manager is defendant, Harold R. Dixon.

CapeCapital was the sole manager of BFG. BFG filed a voluntary petition under Chapter 7 of the



                                                                      
1
     As amended by a first amended complaint (ECF #130).

                                                                               1 
           
    Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                           Document     Page 2 of 36


United States Bankruptcy Code2 on January 26, 2016, at which time its debts exceeded $16

million. This adversary proceeding was commenced two years after the petition date on January

26, 2018.

        CapeCapital has moved under Fed. R. Civ. P. 12(b)(6), per Fed. R. Bankr. P. 7012(b), to

dismiss 18 of 23 counts against it.3 Specifically, it seeks dismissal of count I (constructive

fraudulent transfer under Bankruptcy Code § 548(a)(1)(B)), count II (actual fraudulent transfer

under Bankruptcy Code § 548(a)(1)(A)), count III (constructive fraudulent transfer under

Massachusetts Fraudulent Transfer Act (“MFTA”) § 5(a)(2)), count IV (constructive fraudulent

transfer under MFTA § 6(a)), count V (actual fraudulent transfer under MFTA § 5(a)(1)), count

VII (“turnover” under Bankruptcy Code § 550),4 count VIII (unjust enrichment), count X

(statutory reach and apply/Bankruptcy Code §§ 544 and 550 and Mass. Gen. Laws ch. 214, §

3(8)), count XI (establishment of a resulting/constructive trust), count XVI (conspiracy), count

XVII (aiding and abetting), count XVIII (conversion and civil theft), count XIX (fraud), count

XX (intentional interference with contractual advantage), count XXI (tortious interference with

contractual advantage), count XXIII (substantive consolidation), count XXV (alter ego/piercing

the corporate veil), and count XXIX (attorneys’ fees). It does not seek dismissal of the

remaining counts against it for breach of fiduciary duty (count XV and XXVI),5 corporate waste

(count XXVII), breach of duty to preserve assets, deepening insolvency (count XXVIII), or costs

(XXX).



                                                                    
2
   All references to the Bankruptcy Code or the Code are to 11 U.S.C. § 101 et seq. 
3
   ECF #191. The motion relates to the first amended complaint (ECF# 130).
4
   “Turnover” is a misnomer as the statute governs liability of transferees of avoided transfers. 
5
   CapeCapital references count XXVI in the first paragraph of its brief as both a count to be
dismissed and reserved for summary judgment or trial. As it does not argue for dismissal of that
count in its brief, I will not address it here.
                                                                         2 
         
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                    Document     Page 3 of 36


        At the outset, I note that the trustee does not contest dismissal of count XXIX. I will,

therefore, grant CapeCapital’s motion to dismiss that count.

                                          II. Procedural History

        In addition to CapeCapital, other defendants, including Mr. Dixon, the law firm of

Goodwin Procter LLP (“Goodwin”) and two of its attorneys (collectively, the “Goodwin

Defendants”) also filed motions to dismiss. At a hearing held on these motions and others on

June 14, 2018, the trustee agreed to the dismissal of his claim against CapeCapital for

substantive consolidation (count XXIII), and I will therefore grant the motion to dismiss that

count. The Goodwin Defendants’ motions to dismiss were allowed in part and denied in part by

my memorandum and order dated January 8, 2019. See Cruickshank v. Dixon (In re Blast

Fitness Grp., LLC), No. 16-10236-MSH, 2019 WL 137109 (Bankr. D. Mass. Jan. 8, 2019)

(“Blast I”).

        Today, I have also issued a memorandum and order, allowing in part and denying in part

Mr. Dixon’s motion to dismiss (“Blast II”). A complete procedural history and recitation of the

trustee’s factual allegations, and my legal findings on certain of the trustee’s claims are set forth

in Blast I and II, which are incorporated herein by reference. Nevertheless, I reiterate below

some of those factual allegations and supplement them with additional allegations as necessary

to determine CapeCapital’s motion to dismiss.

        There are a number of other defendants in this adversary proceeding which have not

answered or otherwise responded to the complaint, including certain BFG subsidiaries, as more

fully discussed below. These subsidiaries are the subject of, among other claims, the trustee’s

claim in count XXIII for substantive consolidation with BFG. Although those defendants have




                                                      3 
         
 Case 18-01011          Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                      Document     Page 4 of 36


not yet been defaulted, I will assume for purposes of this decision that BFG and its subsidiaries

are consolidated.


                                        III. Motion to Dismiss
A. Legal Standard

          In ruling on the motion to dismiss, I must accept all well-pleaded factual allegations in

the complaint as true, drawing all reasonable inferences in the trustee’s favor. Langadinos v.

American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). A claim cannot be dismissed if the

trustee has demonstrated a “plausible entitlement to relief.” Sanchez v. Pereira–Castillo, 590

F.3d 31, 41 (1st Cir. 2009) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A plaintiff’s

obligation requires more than “labels and conclusions” and “a formulaic recitation of the

elements of a cause of action will not do[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

          Inquiry into plausibility is a two-step process. “First, the court must sift through the

averments in the complaint, separating conclusory legal allegations (which may be disregarded)

from allegations of fact (which must be credited).” Rodriguez-Reyes v. Molina-Rodriguez, 711

F.3d 49, 53 (1st Cir. 2013) (citing Morales–Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir.

2012)). “Second, the court must consider whether the winnowed residue of factual allegations

gives rise to a plausible claim to relief.” Id. “Plausible, of course, means something more than

merely possible, and gauging a pleaded situation’s plausibility is a ‘context-specific’ job that

compels us ‘to draw on’ our ‘judicial experience and common sense.’” Schatz v. Republican

State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012) (quoting Iqbal, 556 U.S. at 679).

‘“Moreover, each defendant’s role in the [adverse action] must be sufficiently alleged to make

him or her a plausible defendant. After all, we must determine whether, as to each defendant, a


                                                        4 
           
    Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                           Document     Page 5 of 36


plaintiff’s pleadings are sufficient to state a claim on which relief can be granted.’” Rodriguez-

Ramos v. Hernandez-Gregorat, 685 F.3d 34, 40-41 (1st Cir. 2012) (quoting Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 16 (1st Cir. 2011) (emphasis in original). See also Penalbert-Rosa v.

Fortuno-Burset, 631 F.3d 592, 594 (1st Cir. 2011) (“[S]ave under special conditions, an adequate

complaint must include not only a plausible claim but also a plausible defendant.”).

B. Trustee’s Factual Allegations6

        1. BFG and CapeCapital

        On February 14, 2011, CapeCapital, acting through Mr. Dixon, formed BFG, a

Massachusetts limited liability company.7 ¶ 74. CapeCapital was the sole manager of BFG, and

Mr. Dixon, in turn, was the sole manager and a member of CapeCapital. ¶ 3. At all relevant

times, BFG acted at the direction of CapeCapital and Mr. Dixon. ¶ 92.

        BFG owned, entirely or partially, seventeen subsidiaries through which it operated its

business.8 ¶ 53. Fitness clubs at different locations were often operated through separate BFG

subsidiaries, and those subsidiaries were often the actual tenants under the applicable leases for

the premises. ¶¶ 251-52, 255-56. At all times relevant to the claims and causes of action alleged

in the complaint, BFG was insolvent and insufficiently capitalized. ¶¶ 310-12.




                                                                    
6
   Factual allegations are cross-referenced to the relevant paragraphs (symbol ¶) of the first
amended complaint. 
7
   Although not specifically pleaded in the complaint, there is no dispute that BFG is a
Massachusetts limited liability company.
8
   Each of the seventeen BFG subsidiaries is a defendant here. The subsidiaries are named in
numerous counts of the complaint, including counts for fraudulent transfers, piercing the
corporate veil/alter ego and substantive consolidation. None of the BFG subsidiaries has filed a
responsive pleading to the complaint.
                                                                         5 
         
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                    Document     Page 6 of 36


       2. The Bally Transaction

       Under the terms of an asset purchase agreement dated April 10, 2012 between Bally

Total Fitness, Inc. and BFG’s wholly-owned subsidiary, Blast Fitness Acquisition, LLC (“Blast

Acquisition”), Blast Acquisition was to acquire thirty-nine fitness clubs from Bally and BFG was

to receive three pieces of commercial real estate from Bally located in Maryland Heights,

Missouri, West Hartford, Connecticut and Irving, Texas which were to be “sold pursuant to the

terms of a separate purchase agreement . . . for an aggregate purchase price of $1,000,000 to an

entity identified by [BFG] prior to Closing.” ¶¶ 62-63, 114, 118. Additionally, under the terms

of the asset purchase agreement, BFG was to receive 28 residual revenue streams associated with

28 closed Bally’s fitness clubs which were derived from monthly electronic fund transfers of

members of the closed fitness clubs. ¶ 115.

       On April 25, 2012, Mr. Dixon formed CapeCapital Maryland Heights, LLC, a Missouri

limited liability company, CapeCapital West Hartford, LLC, a Connecticut limited liability

company, and CapeCapital Irving, LLC, a Texas limited liability company, all of which were

managed by Mr. Dixon and effectively owned by him (collectively, the “Cape Real Estate

Entities”) in order to take title to the Bally real estate. ¶¶ 18, 20, 22, 62, 145, 152, 157, 164. None

of these entities was owned by BFG. ¶¶ 62, 163-64.

       To raise part of the cash needed to complete the Bally transaction, the members of BFG

agreed to sell a preferred membership interest in BFG to the Dixon Family Limited Partnership

(an affiliate of Dixon and also a defendant in this action). ¶¶ 138-39. The Goodwin Defendants

drafted and presented to BFG and its members a member consent dated April 27, 2012, which

provided in part:

   WHEREAS, the Members and Managers [of BFG] are seeking to raise additional
   capital for the Company for purposes including, but not limited [sic], financing the

                                                      6 
        
    Case 18-01011                    Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                             Document     Page 7 of 36


      growth of the Company’s business through the acquisition, from Bally Total Fitness
      Corporation, a Delaware corporation (“Bally”) and certain of ts [sic] affiliates, of
      operating assets and real property associated with additional health club facilities
      (the “Bally Acquisition”) by a direct subsidiary of the Company. (Emphasis
      added).

Id. This consent was presented to BFG’s members at a time when Mr. Dixon and the Goodwin

Defendants were already planning to transfer the Bally real estate to entities not owned by BFG.

¶ 140. Members of BFG, including Steven Borghi, relied on the member consent when they

approved the admission of the Dixon Family Limited Partnership as a member of BFG and

allowed the Bally transaction to move forward. ¶ 142. They did so believing that BFG would

receive the Bally real estate. Id. According to emails exchanged between Goodwin attorneys and

Bally’s counsel on April 12, 2012, the Goodwin Defendants knew by that date that Mr. Dixon

wanted to designate entities not owned by BFG to take title to the Bally real estate. ¶¶ 131-133.

          By the time the Bally transaction closed on April 30, 2012, Bally had sold the Bally real

estate, worth over $4 million, to Mr. Dixon’s LLCs, the Cape Real Estate Entities, for

approximately $1 million. ¶¶ 62, 146, 153, 158. Mr. Dixon used BFG funds to subsidize his

purchase of the Bally real estate. ¶¶ 63, 146, 153, 158, 178. In addition to the diversion of the

Bally real estate to entities not owned by BFG, BFG also “did not receive the full benefit of the

Residual Bally Revenue Streams,” as CapeCapital and Mr. Dixon directed that they be

transferred to themselves or other third parties.9 ¶¶ 116-117.

          At the time of the Bally transaction, BFG, Mr. Dixon and Mr. Borghi, Mr. Dixon’s

business partner and a member of BFG, were mired in a dispute with Elizabeth Beninati, the

widow of Mr. Borghi’s previous business partner in the discount fitness club business. ¶¶ 71, 73,



                                                                      
9
     The dates through which CapeCapital continued to receive the revenue stream payments were
not alleged in the complaint.
                                                                           7 
           
     Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                            Document     Page 8 of 36


76-79. Ms. Beninati commenced a Massachusetts state court lawsuit against Mr. Dixon, Mr.

Borghi and BFG on May 24, 2012, seeking millions of dollars in damages. ¶¶ 79, 376.

             Following the Cape Real Estate Entities’ acquisition of the Bally real estate, Mr. Dixon

and CapeCapital directed BFG and/or its subsidiaries to enter into leases with the Cape Real

Estate Entities and to make “potentially over-market” lease payments to them for the BFG clubs

operating at the three Dixon-controlled properties at a time when BFG was insolvent. ¶¶ 63, 166,

181-83.10 At the direction of Mr. Dixon, the Cape Real Estate Entities sold the properties to third

parties in separate transactions on December 31, 2013, June 26, 2014 and December 31, 2014, ¶¶

148, 151, 154, 156, 159, 161, for prices significantly in excess of their purchase prices, with the

proceeds being distributed to Mr. Dixon or to unknown John Doe defendants. ¶¶ 148, 149, 154,

155, 159, 160. The Cape Real Estate Entities breached their lease agreements with BFG and/or

its subsidiaries by terminating these leases prematurely to facilitate the sale of the Bally real

estate, and CapeCapital and Mr. Dixon directed the closing of the clubs at those locations for that

purpose. ¶¶ 150, 156, 161, 184.

         3. The Lexfit and Newfit Transactions

         In late 2012, while BFG was in litigation with Ms. Beninati, Mr. Dixon began

transferring profitable BFG clubs to new entities in order to shield them from BFG’s creditors

such as Ms. Beninati. ¶¶ 82, 273, 308-309. Defendants, Lexfit, LLC, a Massachusetts limited

liability company, and Newfit, LLC, a Delaware limited liability company, both managed by Mr.

Dixon and/or CapeCapital, were two of these entities. ¶¶ 9, 10, 103, 273.




                                                                     
  The trustee did not allege any facts concerning the amount of rent charged, the amount of rent
10

payments made by BFG (or its subsidiaries) or how the amounts paid compared to market rates
at the time.
                                                                          8 
          
 Case 18-01011       Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00            Desc Main
                                   Document     Page 9 of 36


       On December 6, 2012, Mr. Dixon, CapeCapital and another defendant transferred sixteen

of BFG’s more profitable fitness clubs to Lexfit for no or nominal consideration. ¶¶ 274, 276.

On January 30, 2013, Mr. Dixon, CapeCapital and another defendant transferred an additional

eight of BFG’s more profitable clubs to Newfit. ¶ 283-84. BFG did not receive full consideration

for these transfers. ¶ 285. Also on January 30, 2013, Lexfit transferred eight of the clubs

received from BFG in the December 2012 transaction to Newfit for less than full consideration.

¶¶ 289, 291, 293.

       4. Other Transactions with Third Parties

       BFG could not pay its debts as they arose and it implemented a strategy, through Mr.

Dixon and CapeCapital, of shifting assets from one fitness club to another. ¶¶ 255, 259, 312. At

the direction of Mr. Dixon and CapeCapital, BFG would shut down a profitable club, transfer the

club’s assets—owned by a particular subsidiary of BFG—to one of its other wholly owned

subsidiaries and leave the now asset-less subsidiary with its liabilities. ¶¶ 247, 255, 262. The

transferred assets included, membership lists, club equipment, cash, receivables in the form of

electronic funds transfers for scheduled membership payments, which were drawn from

members’ accounts, and other assets. ¶ 255.

       A large number of BFG’s creditors are landlords who leased space to wholly-owned

entities of BFG. ¶ 248. The landlords relied on guaranties from BFG, third party guarantors, or

other obligors under the leases. ¶ 249. BFG purchased workout clubs from sellers (such as

Bally), assumed the sellers’ obligations under existing leases and often breached its obligations

to remove the sellers as obligors under the leases. ¶¶ 250, 359. When clubs were shut down, the

subsidiary, which was the actual tenant under the lease, would stop making rent payments to the

landlord. ¶ 256. The landlord would sue the tenant, only to find that the assets of the tenant had



                                                     9 
        
 Case 18-01011                    Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                         Document      Page 10 of 36


been transferred to another subsidiary of BFG. ¶ 257. Landlords, guarantors, and obligors then

pursued fraudulent transfer, indemnification and other claims against BFG and others. ¶¶ 198,

232, 257, 359-60.

       From 2014 to 2016, BFG was involved in numerous lawsuits commenced by landlords

and others for unpaid rents and other lease defaults. ¶¶ 186, 198-199, 231-33, 261. BFG could

not satisfy its debts to landlords due to its insolvency. ¶ 186.

       5. Executive Compensation and Lease Payments to Mykonos Holdings, LLC

       CapeCapital received unspecified executive compensation or fees and other valuable

direct and indirect compensation from BFG and its subsidiaries to which it was not entitled.11 ¶¶

369, 373. Additionally, CapeCapital was an owner of defendant, Mykonos Holdings, LLC,

which, at all material times, was BFG’s landlord for the corporate offices it leased in

Auburndale, Massachusetts. ¶¶ 75 n.1, 358, 375. BFG leased a portion of its office space from

Mykonos at above-market rates of $4,721 per month, an amount less than other tenants,

including Newfit, paid for rent in the same building. ¶ 358. The lease payments made by

Newfit “were less than 35% as much as [BFG’s].” ¶ 358. Many of BFG’s subsidiaries and Mr.

Dixon’s affiliates listed their addresses at the same Auburndale location. ¶ 375.

                                                   IV. Trustee’s Claims Against CapeCapital

A. Fraudulent Transfer Claims Generally

       In his complaint, the trustee alleges numerous fraudulent transfers involving multiple

defendants, including CapeCapital. In counts I through V, he asserts claims against it and other

defendants under Bankruptcy Code § 548(a)(1)(A) and (B) (counts II and I, respectively) which

permit a trustee to avoid actual and constructive fraudulent transfers, and under Bankruptcy Code

                                                                   
  The complaint contains no dates or amounts for the alleged payments and compensation.
11

        

                                                                       10 
        
     Case 18-01011                   Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                            Document      Page 11 of 36


§ 544(b) (counts III, IV and V) which permits a trustee to “avoid any transfer of an interest of the

debtor in property or any obligation incurred by the debtor that is voidable under applicable law

by a creditor holding [an allowed unsecured claim]. . . .” 11 U.S.C. § 544(b). The “applicable

law” here is the Massachusetts Uniform Fraudulent Transfer Act (“MUFTA”), Mass. Gen. Laws.

ch. 109A. Pursuant to MUFTA §§ 5(a)(2) and 6(a), the trustee seeks avoidance of constructive

fraudulent transfers (counts III and IV) and pursuant to MUFTA § 5(a)(1), he seeks avoidance of

transfers committed with actual fraudulent intent (count V).12 The trustee fails to identify which

transfers he seeks to avoid in the respective fraudulent transfer counts.

          CapeCapital asserts that the fraudulent transfer claims against it (counts I through V) as

well as claims dependent on the fraudulent transfer claims (counts VII, VIII, X and XI) should be

dismissed because the trustee has failed to allege that BFG transferred any property to it. As

stated above, the complaint does not set forth which of the numerous alleged fraudulent transfers

are applicable to specific counts in the complaint or to specific defendants. The trustee’s

opposition to CapeCapital’s motion to dismiss provides clarification. The transfers the trustee

seeks to avoid, in which CapeCapital was involved, consist of 1) the transfer to CapeCapital of

BFG’s interest in the Bally residual revenue streams; 2) BFG’s payment of above market rent to

Mykonos which is partially owned by CapeCapital; and 3) BFG’s payment to CapeCapital of

executive compensation and fees.

B. Counts I and II-Bankruptcy Code § 548

          1. Applicable Law

          Bankruptcy Code § 548 provides:



                                                                      
12
      In counts III-V, the trustee also references Bankruptcy Code § 550 and MUFTA § 8(a), which
is the remedy provision of the MUFTA.
                                                                          11 
           
 Case 18-01011          Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00            Desc Main
                                    Document      Page 12 of 36


       (a)(1) The trustee may avoid any transfer . . . of an interest of the debtor in
       property, or any obligation . . . incurred by the debtor, that was made or incurred
       on or within 2 years before the date of the filing of the petition, if the debtor
       voluntarily or involuntarily--
       (A) made such transfer or incurred such obligation with actual intent to hinder,
       delay, or defraud any entity to which the debtor was or became, on or after the
       date that such transfer was made or such obligation was incurred, indebted; or
       (B)(i) received less than a reasonably equivalent value in exchange for such
       transfer or obligation; and
       (ii)(I) was insolvent on the date that such transfer was made or such obligation
       was incurred, or became insolvent as a result of such transfer or obligation . . . .

11 U.S.C. § 548(a)(1)(A) and (B).

       2. Discussion

       The alleged fraudulent transfers involving CapeCapital asserted by the trustee consist of

1) the transfer of BFG’s interest in the Bally residual revenue streams to CapeCapital; 2) BFG’s

payment of above market rent to Mykonos which benefited CapeCapital; and 3) BFG’s payment

to CapeCapital of executive compensation and fees.

           With respect to the Bally residual revenue streams, BFG’s alleged transfer of its right to

acquire those revenue streams occurred in 2012, well before the two year “reach back” period

under Bankruptcy Code § 548. If CapeCapital or others continued to receive those monies after

2012, those facts are not alleged in the complaint, and the trustee concedes in his brief that he

will require discovery to determine when these payments ended. Although I will consider the

voidability of the transfer of the Bally residual revenue streams with reference to counts III, IV

and V, based on the MUFTA, it cannot form the basis of a fraudulent transfer claim under

Bankruptcy Code § 548 due to the temporal restrictions of the statute.

       With respect to the other alleged transfers, I find that the trustee has not pleaded

sufficient facts to support plausible avoidance claims under Bankruptcy Code § 548 or the

MUFTA. Other than the amount of BFG’s monthly rent at the Auburndale location at some



                                                       12 
        
 Case 18-01011         Doc 298    Filed 04/30/19 Entered 04/30/19 10:20:00            Desc Main
                                  Document      Page 13 of 36


point in time ($4,721), the complaint contains no allegations concerning the dates of rent

payments made by BFG or why the lease should be considered above-market other than the

allegation that one CapeCapital/Dixon affiliate, Newfit, paid a lower rental rate to Mykonos for

an unspecified amount of office space. While one can infer that BFG leased the property “at all

material times,” and paid the quoted rate at some point in time, one cannot determine from the

complaint the amount of office space rented by BFG (and whether it was more or less than

Newfit), or the market rates at the time for comparable office space. I am unable to draw a

reasonable inference that BFG did not receive reasonably equivalent value in exchange for lease

payments or that it made the lease payments with actual intent to hinder, delay or defraud

creditors. The allegations concerning the Mykonos lease payments are conclusory and do not

rise above the level of speculation for purposes of any fraudulent transfer count in the complaint,

although they may form the basis for other plausible claims in the complaint against CapeCapital

or other defendants.

        Likewise, the trustee has pleaded no facts concerning the dates or amounts of

compensation or fees allegedly received by CapeCapital from BFG or its subsidiaries.

Accordingly, I will not consider those claims in connection with any fraudulent transfer count in

the complaint. I will enter an order allowing CapeCapital’s motion to dismiss counts I and II

against it.

C. Counts III and IV- MUFTA §§ 5(a)(2) and 6(a) and Bankruptcy Code §§ 544(b) and 550

        Counts III and IV allege that the transfer of BFG’s interest in the Bally residual revenue

streams to CapeCapital was fraudulent under MUFTA §§ 5(a)(2) and 6(a).

        1. Applicable Law

        MUFTA §§ 5 and 6, in relevant part, provide:



                                                    13 
         
 Case 18-01011                     Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                          Document      Page 14 of 36


        Section 5. (a) A transfer made . . . by a debtor is fraudulent as to a creditor,
        whether the creditor’s claim arose before or after the transfer was made . . . , if the
        debtor made the transfer . . . :
                        . . . (2) without receiving a reasonably equivalent value in
               exchange for the transfer . . , and the debtor:
                        (i) was engaged or was about to engage in a business or a
                        transaction for which the remaining assets of the debtor were
                        unreasonably small in relation to the business or transaction; or
                        (ii) intended to incur, or believed or reasonably should have
                        believed that he would incur, debts beyond his ability to pay as
                        they became due. . . .

        Section 6. (a) A transfer made . . . by a debtor is fraudulent as to a creditor whose
        claim arose before the transfer was made . . . if the debtor made the transfer . . .
        without receiving a reasonably equivalent value in exchange for the transfer . . .
        and the debtor was insolvent at that time or the debtor became insolvent as a
        result of the transfer . . . .

Mass. Gen. Laws ch. 109A, §§ 5(a)(2) and 6(a).

        A creditor is defined as “a person who has a claim.” Mass. Gen. Laws ch. 109A, § 2. A

claim is defined as “a right to payment . . . .” Id. An asset is defined as “property of a debtor. . .

.” Id. A transfer is defined as “every mode, direct or indirect, absolute or conditional, voluntary

or involuntary, of disposing of or parting with an asset or an interest in an asset. . . .” Id. “A

debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets, at a

fair valuation[,]” and “[a] debtor who is generally not paying his debts as they become due is

presumed to be insolvent.” Id. at § 3(a) and (b). “Value is given for a transfer . . . if, in

exchange for the transfer . . . property is transferred or an antecedent debt is secured or satisfied .

. . .” Id. at § 4(a). Avoidance actions under MUFTA §§ 5(a) and 6(a) must be brought within

four (4) years from the date of the transfers. Id. at § 10.13




                                                                    
13
   That section provides:
“Section 10. A cause of action with respect to a fraudulent transfer or obligation under
this chapter shall be extinguished unless action is brought:
                                                                        14 
         
    Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                          Document      Page 15 of 36


        Section § 8(a) of the MUFTA provides a range of remedies and types of recoveries

available against either a fraudulent transferor or transferee to aid a creditor in collection. See

Bakwin v. Mardirosian, 467 Mass. 631, 637 (2014). Section 8(a) provides:

                Section 8. (a) In an action for relief against a transfer or obligation under
        this chapter, a creditor, subject to the limitations in section nine, may obtain:
                         (1) avoidance of the transfer or obligation to the extent necessary
                to satisfy the creditor’s claim;
                         (2) an attachment or other provisional remedy against the asset
                transferred or other property of the transferee in accordance with the
                applicable procedure set forth in chapter two hundred and fourteen for
                actions to reach and apply chapter two hundred and twenty-three for
                attachments, and chapter two hundred and forty-six for trustee process and
                in accordance with applicable rules of civil procedure;
                         (3) subject to applicable principles of equity and in accordance
                with applicable rules of civil procedure,
                              (i) an injunction against further disposition by the debtor or a
                     transferee, or both, of the asset transferred or of other property;
                              (ii) appointment of a receiver to take charge of the asset
                     transferred or of other property of the transferee; or
                              (iii) any other relief the circumstances may require.

Mass. Gen. Laws ch. 109A, § 8(a). MUFTA § 9, in turn, provides, in part, that “to the extent a

transfer is voidable in an action by a creditor under [§ 8(a)(1)], the creditor may recover

judgment for the value of the asset transferred . . . or the amount necessary to satisfy the

creditor’s claim, whichever is less . . . ,” Mass. Gen. Laws ch. 109A, § 9(b), and the judgment

may be entered against either “(1) the first transferee of the asset or the person for whose benefit

the transfer was made; or (2) any subsequent transferee other than a good-faith transferee . . . .

who took for value or from any subsequent transferee. . . .” Id. at § 9(b)(1) and (2). Finally,


                                                                    
(a) under paragraph (1) of subsection (a) of section five, within four years after the
transfer was made . . . or, if later, within one year after the transfer . . . was or could
reasonably have been discovered by the claimant;
(b) under paragraph (2) of subsection (a) of section five or subsection (a) of section six,
within four years after the transfer was made . . . . ”
Mass. Gen. Laws ch. 109A, § 10(a) and (b).
 

                                                                        15 
         
 Case 18-01011        Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                  Document      Page 16 of 36


MUFTA expressly provides that its provisions are to be supplemented by the “principles of law

and equity.” Id. at § 11.

       “Code § 550 provides a recovery action against certain transferees where the trustee or

estate representative has successfully avoided a transfer under one of the avoiding powers . . . .”

2 Joan N. Feeney et al., Bankruptcy Law Manual § 9:54 (5th ed. 2018). If there are voidable

transfers under state or federal law, Code § 550 determines from whom the estate may recover

fraudulently transferred assets or their value and permits recovery from “(1) the initial transferee

of such transfer or the entity for whose benefit such transfer was made; or (2) any immediate or

mediate transferee of such initial transferee.” 11 U.S.C. § 550(a)(1) and (2).

       MUFTA §§ 5(a)(2) and 6(a) provide two similar bases upon which a transfer can be held

to be constructively fraudulent. Section 5(a) applies to a creditor whether its claim “arose before

or after the transfer was made,” whereas § 6(a) applies only to a creditor “whose claim arose

before the transfer was made.” In this case, the trustee has sufficiently alleged the existence of

creditors whose claims arose both before and after the alleged fraudulent transfer, including Ms.

Beninati and the landlords, guarantors, and other obligors of the fitness center leases to which

BFG and/or the BFG subsidiaries were a party.

       “To establish a claim for constructive fraudulent transfer [under MUFTA § 5(a)(2)], the

trustee has the burden of proof on the following elements: (1) that the Debtor made a transfer, (2)

without receiving a reasonably equivalent value in exchange, and (3) the Debtor intended to

incur, or believed or reasonably should have believed that it would incur, debts beyond its ability

to pay as they became due.” Nickless v. Pappas (In re Prime Mortg. Fin., Inc.), No. Adv. P. No.

09-04047-MSH, 2011 WL 4572006, at *3 (B.A.P. 1st Cir. Feb. 14, 2011) (citing Mass. Gen.

Laws ch. 109A, § 5(a)(2)). The elements of a cause of action under § 6(a) of the MUFTA are



                                                     16 
        
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                   Document      Page 17 of 36


similar: “(1) a transfer was made by the Debtor; (2) the Debtor made the transfer without

receiving a reasonably equivalent value in exchange for the transferred property; and (3) the

Debtor either was insolvent at the time of the transfer or became insolvent as a result of the

transfer.” Grochocinski v. Knippen (In re Knippen), 355 B.R. 710, 736 (Bankr. N.D. Ill. 2006),

aff'd sub nom. Knippen v. Grochocinski, Civ. A. No. 07C1697, 2007 WL 1498906 (N.D. Ill. May

18, 2007) (applying 740 Ill. Comp. Stat. 160/6(a), which is identical to MUFTA § 6(a)).

        2. The Bally Residual Revenue Stream Transfer

        BFG’s contractual right to receive the Bally residual revenue streams was allegedly

transferred by BFG to CapeCapital at some point after the closing of the Bally transaction in

April of 2012, within four years of BFG’s bankruptcy filing on January 26, 2016. The trustee

has pleaded sufficient facts to support a plausible claim that, in April of 2012, BFG had a

contractual right to acquire the revenue streams for 28 closed Bally fitness centers, that it paid

some amount under the Bally asset purchase agreement for that right, and that such right

constituted an “asset” of BFG as defined in MUFTA § 2. Under the MUFTA’s broad definition

of “transfer,” which includes “direct or indirect, absolute or conditional, voluntary or

involuntary” transfers of an asset or an interest in an asset, the trustee has also sufficiently

alleged that BFG transferred its right to acquire the Bally residual revenue streams to

CapeCapital in cooperation with Mr. Dixon. The trustee, however, failed to plead any facts

concerning the value of the revenue streams, including how much it paid Bally for the right to

acquire them, or what value, if any, it received from CapeCapital for the transfer. The trustee

merely alleged that BFG “did not receive the full benefit of the Residual Bally Revenue

Streams.” I construe that to mean that BFG acquired at least some value from the transfer to




                                                      17 
         
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                   Document      Page 18 of 36


CapeCapital. Accordingly, I am unable to draw a reasonable inference that BFG made the

transfer without receiving “reasonably equivalent value” in exchange.

       The complaint fails to state a plausible claim for constructive fraudulent transfer under

MUFTA § 5(a)(2) or 6(a) with respect to the transfer of BFG’s rights to the Bally residual

revenue streams. I will enter an order allowing CapeCapital’s motion to dismiss counts III and

IV.

D. Count V- MUFTA § 5(a)(1) and Bankruptcy Code §§ 544(b) and 550

       In count V, the trustee asserts fraudulent transfer claims against CapeCapital under

MUFTA § 5(a)(1). That statute permits the avoidance of a transfer made with actual intent to

hinder, delay or defraud with respect to creditors whose claims arose before or after the transfer

was made. Bankruptcy Code § 544(b) arms the trustee with the powers of such creditors.

       1. Applicable Law

       MUFTA § 5(a)(1) provides:

       Section 5. (a) A transfer made . . . by a debtor is fraudulent as to a creditor,
       whether the creditor’s claim arose before or after the transfer was made . . . if the
       debtor made the transfer . . . :
       (1) with actual intent to hinder, delay, or defraud any creditor of the debtor. . . .

Mass. Gen. Laws ch. 109A, § 5(a)(1). MUFTA § 5(b) contains a non-exhaustive list of factors,

or “badges of fraud,” courts may consider when determining actual intent of a debtor to hinder,

delay, or defraud a creditor. The list includes:

       whether (1) the transfer or obligation was to an insider; (2) the debtor retained
       possession or control of the property transferred after the transfer; (3) the transfer
       . . . was disclosed or concealed; (4) before the transfer was made . . . the debtor
       had been sued or threatened with suit; (5) the transfer was of substantially all the
       debtor’s assets; (6) the debtor absconded; (7) the debtor removed or concealed
       assets; (8) the value of the consideration received by the debtor was reasonably
       equivalent to the value of the asset transferred . . . ; (9) the debtor was insolvent or
       became insolvent shortly after the transfer was made. . . ; (10) the transfer
       occurred shortly before or shortly after a substantial debt was incurred; and (11)

                                                     18 
        
 Case 18-01011        Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                  Document      Page 19 of 36


       the debtor transferred the essential assets of the business to a lienor who
       transferred the assets to an insider of the debtor.

Mass. Gen. Laws ch. 109A, § 5(b).

       2. Discussion

       Although the complaint fails to adequately allege the value of the Bally residual revenue

streams or the amount, if any, it received when it transferred those rights to CapeCapital, the

receipt of less than reasonably equivalent value is not a requirement under MUFTA § 5(a)(1).

See Bayou Superfund, LLC v. WAM Long/Short Fund II, L.P. (In re Bayou Grp., LLC), 362 B.R.

624, 629 (Bankr. S.D.N.Y. 2007) (case involving the analogous Bankruptcy Code § 548(a)(1)(A)

in which the court stated: “[T]he entirety of the transfer is avoidable whether or not the debtor

received value in exchange, and the plaintiff need not allege and prove that the transfer was for

less than fair value if actual intent is alleged and proved under Section 548(a)(1)(A)”).

       The trustee has pleaded the existence of some of the badges of fraud in connection with

BFG’s alleged transfer of its rights to the Bally residual revenue streams to CapeCapital,

including that: BFG transferred its rights to an insider, its manager, CapeCapital, prior to the

transfer, BFG was under threat of suit by Ms. Beninati (who brought suit against it less than a

month after the close of the Bally transaction); and the transfer was made at a time when BFG

was insolvent. These allegations are supported by the numerous other allegations in the

complaint concerning the general plan undertaken by CapeCapital and Mr. Dixon to transfer

numerous assets away from BFG, such as in the Lexfit/Newfit transfers, during the Beninati

litigation in which BFG was a defendant, which resulted in a diminution in assets available to

BFG’s creditors.

       Courts applying MUFTA § 5(a)(1) and analogous provisions of Bankruptcy Code §

548(a)(1)(A) permit a finding of intent to defraud where a transferee is in a position of

                                                     19 
        
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                   Document      Page 20 of 36


dominance or control over a debtor’s disposition of property, such that the transferee’s intent to

hinder, delay, or defraud creditors may be imputed to the debtor so as to render the transfer

fraudulent. See Baldiga v. Moog, Inc. (In re Comprehensive Power, Inc.), 578 B.R. 14, 34

(Bankr. D. Mass. 2017) (“[T]he Trustee has alleged sufficient facts to state a plausible claim that

[secured creditor’s] intent should be imputed to the Debtor through its ‘control’ and that the

Debtor was complicit in the transfer of its assets in relinquishing rights and facilitating a

purported secured party sale.”) (citing Consove v. Cohen (In re Roco Corp.), 701 F.2d 978, 984

(1st Cir. 1983) (“We may impute any fraudulent intent of Consove to the transferor [debtor]

because, as the company’s president, director, and sole shareholder, he was in a position to

control the disposition of its property.”)). Based upon Mr. Dixon’s alleged domination and

control over BFG through CapeCapital, its manager, and the benefit he and CapeCapital

allegedly received from the transfer of the Bally residual revenue streams, the complaint contains

sufficient allegations which, if true, would impute to BFG Mr. Dixon’s fraudulent intent.

       As the trustee has also pleaded that BFG transferred the Bally residual revenue streams to

CapeCapital, he has also sufficiently pleaded that CapeCapital was the “first transferee of the

asset” under MUFTA § 9(b)(1) and an “initial transferee of such transfer” under Bankruptcy

Code § 550(a)(1). For the above reasons, I find the complaint sufficiently alleges that BFG

transferred the Bally residual revenue streams to CapeCapital with actual intent to hinder, delay

or defraud its creditors, and I will enter an order denying CapeCapital’s motion to dismiss count

V.

E. Count VII- Bankruptcy Code § 550

       Count VII is brought under Bankruptcy Code § 550 against the count I and II defendants,

among others, to effectuate any judgment the trustee might recover under those counts alleging



                                                      20 
        
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                   Document      Page 21 of 36


Bankruptcy Code § 548(a) fraudulent transfers. Count VII is thus applicable to CapeCapital as a

count I and II defendant, and the dismissal of counts I and II against it necessitates the dismissal

of count VII against it as well. I note that the trustee’s sole fraudulent transfer counts against

CapeCapital which survives the motion to dismiss (count V) as well as count X (statutory reach

and apply) discussed below, also contain references to Bankruptcy Code §§ 544 and 550 and

would enable the trustee, if successful, to recover fraudulently transferred property from

CapeCapital. I will enter an order allowing CapeCapital’s motion to dismiss count VII.

F. Count VIII-Unjust Enrichment

       In count VIII, the trustee asserts that BFG transferred all or almost all of its valuable

assets to the count VIII defendants, including CapeCapital, thereby conferring inequitable and

unjust benefits upon them which they now retain to the detriment of the estate. CapeCapital

maintains it never received any property from BFG to support a claim for unjust enrichment.

The trustee counters that CapeCapital was unjustly enriched when it received monthly Bally

residual revenue stream payments and the above-market monthly lease payments made by BFG

to Mykonos which was partially owned by CapeCapital.

       1. Applicable Law

       In a claim for unjust enrichment, “a plaintiff seeks restitution of a benefit conferred on

another whose retention of the benefit at plaintiff’s expense would be unconscionable.” Watkins

v. Omni Life Sci., Inc., 692 F. Supp. 2d 170, 179 (D. Mass. 2010). To prevail on a such a claim,

“a plaintiff must show: ‘(1) an enrichment, (2) an impoverishment, (3) a relation between the

enrichment and the impoverishment, (4) the absence of justification and (5) the absence of a

remedy provided by law.’” Id. (quoting LaSalle Nat'l Bank v. Perelman, 82 F. Supp. 2d 279,




                                                      21 
        
     Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                           Document      Page 22 of 36


294–295 (D. Del. 2000) (citing Jackson Nat'l Life Ins. Co. v. Kennedy, 741 A.2d 377, 393 (Del.

Ch. 1999)).

         2. Discussion

         CapeCapital maintains that count VIII should be dismissed against it because the trustee

has pleaded no plausible facts that it received any of BFG’s assets. As discussed above,

however, the trustee has adequately pleaded an actual fraudulent transfer claim against

CapeCapital under MUFTA § 5(a)(1), based on the transfer of the Bally residual revenue

streams. Additionally, the trustee has alleged that CapeCapital received above-market lease

payments from BFG through its intermediary, Mykonos. While the latter allegations are

insufficient to support a fraudulent transfer claim, I find that they, along with the allegations

concerning the revenue streams, are enough to satisfy the pleading standards for the first four of

the above-enumerated elements of a claim for unjust enrichment. Given the number of

alternative counts and theories of recovery set forth in the complaint, I cannot yet determine

whether there is an “absence of a remedy provided by law” which is the fifth requirement of a

claim for unjust enrichment.14 Accordingly, I will deny CapeCapital’s motion to dismiss count

VIII at this time.

G. Count X-Statutory Reach and Apply-Code §§ 544, 550; Mass. Gen. Laws ch. 214, § 3(8)

         In count X, the trustee asserts claims under Bankruptcy Code §§ 544 and 550 and under

Mass. Gen. Laws ch. 214, § 3(8) to reach and apply the assets formerly held by BFG that are

now owned, controlled, or in the possession of CapeCapital as result of the alleged actual

fraudulent transfers. CapeCapital asserts that the count must be dismissed because it



                                                                     
14
  “A party may state as many separate claims or defenses as it has, regardless of consistency.”
Fed. R. Civ. P. 8(d)(3), made applicable per Fed. R. Bankr. P. 7008.
                                                                         22 
          
 Case 18-01011         Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                    Document      Page 23 of 36


presupposes a transfer of property by BFG to it, which it contends the complaint does not

credibly allege.

        1. Applicable Law

        Bankruptcy Code §§ 544 and 550 are discussed above. Mass. Gen Laws ch. 214, § 3(8)

provides:

                  Section 3. The supreme judicial and superior courts shall have original and
        concurrent jurisdiction of the following cases:
        . . . (8) Actions to reach and apply in payment of a debt any property, right, title or
        interest, real or personal, of a debtor, liable to be attached or taken on execution in
        a civil action against him and fraudulently conveyed by him with intent to defeat,
        delay or defraud his creditors, or purchased, or directly or indirectly paid for, by
        him, the record or other title to which is retained in the vendor or is conveyed to a
        third person with intent to defeat, delay or defraud the creditors of the debtor.

Mass. Gen. Laws ch. 214, § 3(8). The statute “authorizes a statutory reach and apply action to

reach assets that have been conveyed by the defendant debtor to a third party with intent to

defeat, delay, or defraud the debtor’s creditors and is coextensive with the [MUFTA].” De Prins

v. Michaeles, 236 F. Supp. 3d 482, 490 (D. Mass. 2017). “Resolution of the question as to

whether [a creditor] has a plausible claim under the [M]UFTA and Mass. Gen. L. c. 214, § 3(8)

therefore, turns on whether [a creditor] has alleged sufficient facts to show that [a debtor]

transferred his assets . . . with the intent to defraud his creditors.” Id.

        2. Discussion

        As stated above, the trustee has asserted a plausible claim under the MUFTA that BFG

transferred the Bally residual revenue streams to CapeCapital with actual intent to hinder, delay

or defraud its creditors. Thus, those assets which have been allegedly fraudulently transferred

and the persons holding them could be the subject of claims under the Massachusetts reach and

apply statute. Accordingly, I will enter an order denying CapeCapital’s motion to dismiss count

X.


                                                       23 
         
 Case 18-01011           Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00            Desc Main
                                      Document      Page 24 of 36


H. Count XI-Establishment of a Resulting/Constructive Trust
          The trustee asserts that he has a constructive trust claim against CapeCapital because

BFG paid for the Bally residual revenue streams while CapeCapital received the benefit.

CapeCapital maintains there are no allegations it received any property from BFG.

          1. Applicable Law

          In Massachusetts, a constructive trust is “a flexible tool of equity designed to prevent

unjust enrichment resulting from fraud, a violation of a fiduciary duty or confidential

relationship, mistake, or ‘other circumstances’ in which a recipient’s acquisition of legal title to

property amounts to unjust enrichment.” Maffei v. Roman Catholic Archbishop of Boston, 449

Mass. 235, 246 (2007) (citing Fortin v. Roman Catholic Bishop of Worcester, 416 Mass. 781,

789 (1994)), cert. denied, 552 U.S. 1099 (2008). “In cases where no express trust exists, a judge

may employ the equitable remedies of constructive or resulting trust to avoid injustice to the

grantee. . . .” Id. at n.23. (citing J.R. Nolan & L.J. Sartorio, Equitable Remedies § 351 (2d ed.

1993)).       “A resulting trust is an equitable device, employed to correct a defect in the execution

of a transferor’s intent. . . . On the other hand, a constructive trust ‘is imposed not because of the

legally inferred intention of the parties but because the court concludes that the person holding

the title to the property, if permitted to keep it, would profit by a wrong or would be unjustly

enriched, having acquired the property through fraud, mistake, breach of duty, and the like.’”

Lassman v. McQuillan (In re Charles River Press Lithography, Inc.), 338 B.R. 148, 160–61

(Bankr. D. Mass. 2006) (emphasis in original) (quoting Restatement (Third) of Trusts, § 7 cmt. d

(Am. Law Inst. 2003)).




                                                        24 
           
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00               Desc Main
                                   Document      Page 25 of 36


         2. Discussion

         The trustee has sufficiently pleaded facts to support a plausible claim that BFG

transferred the Bally residual revenue streams it paid for to and for the benefit of its manager,

CapeCapital, to shield those assets from its creditors, including Ms. Beninati. From these facts,

one can plausibly conclude that CapeCapital was unjustly enriched as having received the

property as a result of a fraud or breach of fiduciary duty and that such conduct could require the

imposition of a constructive trust. I will enter an order denying CapeCapital’s motion to dismiss

count XI.

I. Count XVI-Conspiracy

         In count XVI, the trustee alleges that, beginning no later than 2012 and continuing at

least through BFG’s bankruptcy filing date, CapeCapital and other count XVI defendants,

including Mr. Dixon, Lexfit, Newfit, the Cape Real Estate Entities, Blast Acquisition and others,

formed a “confederation” to siphon assets away from BFG, defraud BFG’s creditors, and convert

and steal BFG’s assets, damaging its creditors. CapeCapital asserts that the complaint contains

only broad and vague allegations of conspiracy which are insufficient to support the trustee’s

claim.

         1. Applicable Law

         In Aetna Cas. Sur. Co. v. P & B Autobody, the United States Court of Appeals for the

First Circuit, applying Massachusetts law, identified two types of civil conspiracy. 43 F.3d

1546, 1563-64 (1st Cir. 1994). The first is a “very limited” “coercive type” of conspiracy where

“‘[i]n order to state a claim of [this type of] civil conspiracy, plaintiff must allege that

defendants, acting in unison, had some peculiar power of coercion over plaintiff that they would

not have had if they had been acting independently.’” Id. at 1563 (quoting Jurgens v. Abraham,



                                                       25 
          
     Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                           Document      Page 26 of 36


616 F. Supp. 1381, 1386 (D. Mass. 1985) and citing Fleming v. Dane, 304 Mass. 46 (1939)).

The second type of civil conspiracy, and the one upon which the trustee relies here, is “akin to a

theory of common law joint liability in tort” where the word “conspiracy” is used to denote

“vicarious liability” in tort for concerted action. Id. at 1564. The elements are (1) common design

or agreement between two or more people to commit a wrongful act and (2) proof of some

tortious act in furtherance of the agreement. Id. (citing Restatement (Second) of Torts § 876 cmt.

b (Am. Law Inst. 1979)). “Where two or more persons act in concert, each will be jointly and

severally liable for the tort.” Id. There is a three year statute of limitations for the tort of civil

conspiracy. Kadar Corp. v. Milbury, 549 F.2d 230, 234 (1st Cir. 1977) (citing Mass. Gen. Laws

ch. 260, § 2A) (applying a prior version of the statute which provided for a two year limitations

period).15

         CapeCapital asserts that when agents of the same legal entity make agreements in the

course of their official duties, their acts are attributed to the principal and, therefore, they cannot

be deemed to have conspired with each other, citing Ziglar v. Abbasi, __ U.S. __, 137 S. Ct.

1843, 1867 (2017) (“Conspiracy requires an agreement—and in particular an agreement to do an

unlawful act—between or among two or more separate persons. When two agents of the same

legal entity make an agreement in the course of their official duties, however, as a practical and



                                                                     
15
   The statute provides: “Except as otherwise provided, actions of tort, actions of contract to
recover for personal injuries, and actions of replevin, shall be commenced only within three
years next after the cause of action accrues.” Mass. Gen. Laws ch. 260, § 2A. See also
Bankruptcy Code § 108, which provides, in part: “(a) If applicable nonbankruptcy law . . . fixes a
period within which the debtor may commence an action, and such period has not expired before
the date of the filing of the petition, the trustee may commence such action only before the later
of--
(1) the end of such period, including any suspension of such period occurring on or after the
commencement of the case; or
(2) two years after the order for relief.” 11 U.S.C. § 108(a)(1) and (2).
                                                                         26 
          
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                   Document      Page 27 of 36


legal matter their acts are attributed to their principal. And it then follows that there has not been

an agreement between two or more separate people.”) (citing Copperweld Corp. v. Independence

Tube Corp., 467 U.S. 752, 769–771 (1984)).

       2. Discussion

       I find that the trustee has sufficiently pleaded allegations of a common design or plan

among CapeCapital, Mr. Dixon and the Cape Real Estate Entities to close fitness centers at the

Bally real estate locations and interfere with BFG’s contractual rights by breaching leases

between BFG and the Cape Real Estate Entities in bad faith for the purpose of allowing Mr.

Dixon to achieve personal financial gain through the sale of the Bally real estate. The latest of

these closures was effected to permit a sale that occurred on December 31, 2014, a date within

three years of BFG’s bankruptcy filing. Accordingly, I will enter an order denying CapeCapital’s

motion to dismiss count XVI.

J. Count XVII-Aiding and Abetting

       In count XVII, the trustee asserts that certain defendants, including CapeCapital and Mr.

Dixon, owed the members of BFG the fiduciary duty of care, loyalty and good faith, they

breached those duties when they defrauded BFG’s members and converted BFG’s funds and

assets, and they each aided and abetted such breaches. CapeCapital asserts that the same

rationale for dismissing conspiracy count XVI applies to count XVII for aiding and abetting.

       1. Applicable Law

       The tort of aiding and abetting a breach of fiduciary duty requires that “(1) there must be

a breach of fiduciary duty; (2) the defendants must know of the breach; and (3) the defendants

must have actively participated or substantially assisted in or encouraged the breach to such a

degree that they could not reasonably have been acting in good faith.” Baker v. Wilmer Cutler



                                                      27 
        
 Case 18-01011        Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                  Document      Page 28 of 36


Pickering Hale & Dorr LLP, 91 Mass. App. Ct. 835, 847 (2017) (citing Arcidi v. Nat’l Assn. of

Gov’t Employees, 447 Mass. 616, 623-624 (2006)). In the context of a claim for conspiracy for

breach of fiduciary duty, “[t]he claim for civil conspiracy . . . similarly requires a showing that

the defendants (1) knew that the conduct . . . constituted a breach of fiduciary duty and (2)

substantially assisted in or encouraged that conduct.” Id. at 847-48 (citing Kurker v. Hill, 44

Mass. App. Ct. 184, 189 (1998)) (footnote omitted).

       2. Discussion

       There are numerous specific allegations in the complaint to support a plausible claim that

CapeCapital and Mr. Dixon knowingly engaged in breaches of their fiduciary duties to BFG and

its members and that each substantially assisted the other in that conduct for Mr. Dixon’s benefit

and not in good faith. Therefore, I will enter an order denying CapeCapital’s motion to dismiss

count XVII.

K. Count XVIII-Conversion and Civil Theft

       In count XVIII, the trustee alleges that CapeCapital and the other count XVIII defendants

converted BFG’s funds and assets for their own use and benefit. CapeCapital contends that none

of the complaint’s allegations assert that CapeCapital converted anything.

       1. Applicable Law

       “The tort of conversion requires an intentional or wrongful exercise of dominion or

control over personal property of another by one with no right to immediate possession.” Kelley

v. LaForce, 288 F.3d 1, 11-12 (1st Cir. 2002) (citing Third Nat’l Bank v. Continental Ins. Co.,

388 Mass. 240, 244 (Mass. 1983); Restatement (Second) of Torts § 222A (Am. Law Inst. 1965)).

“An action for conversion ‘cannot be maintained without proof that the defendant either did

some positive wrongful act with the intention to appropriate the property to himself or to deprive



                                                     28 
        
 Case 18-01011          Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00           Desc Main
                                    Document      Page 29 of 36


the rightful owner of it, or destroyed the property.’” Id. at 12 (citing Grande v. PFL Life Ins. Co.,

No. 9663, 2000 WL 1476676, at *4 (Mass. App. Div. Sept. 27, 2000) (quoting Spooner v.

Manchester, 133 Mass. 270, 273 (1882)). The statute of limitations for conversion claims is

three years. See Mass. Gen Laws ch. 260, § 2A, supra.

       2. Discussion

       In the complaint, the trustee failed to allege the date of the transfer of BFG’s right to

receive the Bally residual revenue streams, although I infer that it occurred at the time of the

Bally closing in April of 2012. The trustee also did not allege the dates through which

CapeCapital allegedly continued to receive the revenue stream payments. Accordingly, I cannot

plausibly conclude that any conversion of BFG’s right to receive the revenue streams took place

during the applicable statute of limitations period. Likewise, there are insufficient facts in the

complaint to plausibly support the conclusion that BFG paid over-market rents to Mykonos

during the statute of limitations period. There are, however, sufficient allegations in the

complaint that on January 30, 2013, a date within three years of the bankruptcy filing on January

26, 2016, Mr. Dixon and CapeCapital exercised dominion and control over BFG’s property for

the purpose of transferring eight of its profitable clubs to Newfit, which was managed by Mr.

Dixon, without full consideration in order to shield assets from BFG’s creditors (with Mr. Dixon

later personally receiving payments from Mr. Eskandarian). For this reason, I will enter an order

denying CapeCapital’s motion to dismiss count XVIII.

L. Count XIX-Fraud

           With respect to count XIX, the trustee asserts that Mr. Dixon, as the manager and agent

of CapeCapital, and on behalf of CapeCapital, committed fraud against BFG and its members

when he presented to the other members of BFG a members’ consent fraudulently indicating that



                                                     29 
        
 Case 18-01011         Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                   Document      Page 30 of 36


the Bally real estate would be acquired by a BFG subsidiary while he simultaneously

orchestrated the transfers of the Bally real estate to the Cape Real Estate Entities.

       1. Applicable Law

           “Under Massachusetts law, [a determination of] fraud requires that the defendant made a

knowingly false statement concerning a material matter that was intended to, and did in fact,

induce the plaintiff’s reliance and, through that reliance, created an injury.” Woods v. Wells

Fargo Bank, N.A., 733 F.3d 349, 357 (1st Cir. 2013) (citing Russell v. Cooley Dickinson Hosp.,

Inc., 437 Mass. 443, 458 (2002)). CapeCapital asserts that the complaint fails to allege that it

made any representation, let alone one that was false, material, or reasonably relied upon by

BFG. However, failure to disclose material information may give rise to liability under common

law fraud where a defendant was under a duty to disclose the information. See Milton v. Van

Dorn Co., 961 F.2d 965, 968 n.4 (1st Cir. 1992) (citing Royal Bus. Grp., Inc. v. Realist, Inc., 933

F.2d 1056, 1064 (1st Cir. 1991); Nei v. Burley, 388 Mass. 307, 310-311 (1983)). A limited

liability company, like a corporation, “is not a living person, [and] it can act only through its

agents.” Am.’s Test Kitchen, Inc. v. Kimball, No. 1684CV03325BLS2, 2018 WL 2049490, at *2

(Mass. Super. Ct. Apr. 2, 2018) (quoting Commonwealth v. Angelo Todesca Corp., 446 Mass.

128, 135 (2006)).

       2. Discussion

       The complaint sufficiently alleges that Mr. Dixon, as the agent of CapeCapital, knew that

neither BFG nor its subsidiaries would acquire the Bally real estate at the time he caused the

members’ consent to be presented to BFG’s members and that the members of BFG relied on

that members’ consent and believed BFG would acquire the real estate when they approved the

admission of the Dixon Family Limited Partnership as a member of BFG and allowed the Bally



                                                     30 
        
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                   Document      Page 31 of 36


transaction to proceed. As the agent of BFG’s manager, CapeCapital, Mr. Dixon had a duty to

disclose truthful information about the planned disposition of the Bally real estate. For the

reasons stated above and in Blast I, I find that the complaint sufficiently alleges that the plan to

misappropriate and divert the Bally real estate to entities not owned by BFG was a material

matter which Mr. Dixon, as the agent of CapeCapital, failed to disclose to, and allegedly

concealed from, the other members of BFG constituting material omissions which harmed BFG.

The trustee has alleged sufficient facts to state a plausible claim for fraud against Mr. Dixon as

the agent of CapeCapital, and I will enter an order denying CapeCapital’s motion to dismiss

count XIX.

M. Counts XX and XXI – Intentional and Tortious Interference with Contractual Advantage

       With respect to counts XX and XXI, the trustee asserts that CapeCapital’s direction to

transfer the Bally real estate away from BFG for the benefit of Mr. Dixon was interference with

contractual advantage.

       1. Applicable Law

       To prevail in an action for intentional interference with contractual relations, a plaintiff

must establish that “(1) he had a contract with a third party; (2) the defendant knowingly induced

the third party to break that contract; (3) the defendant’s interference, in addition to being

intentional, was improper in motive or means; and (4) the plaintiff was harmed by the

defendant’s actions.” G.S. Enters., Inc. v. Falmouth Marine, Inc., 410 Mass. 262, 272 (1991)

(citing United Truck Leasing Corp. v. Geltman, 406 Mass. 811, 812-817 (1990)); see also Psy-

Ed Corp. v. Klein, 459 Mass. 697, 715 (2011) (setting forth the same standard for “tortious

interference with contract” and citing G.S. Enters., Inc., 410 Mass. at 272). “A claim for

intentional interference with contractual relations is one sounding in tort.” Pure Distribs., Inc. v.



                                                     31 
        
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00              Desc Main
                                   Document      Page 32 of 36


Baker, 285 F.3d 150, 154–55 (1st Cir. 2002) (citing United Truck Leasing Corp., 406 Mass. at

812). “As such, it is subject to a three-year statute of limitations under Massachusetts law.” Id.

(citing Mass. Gen. Laws Ann. ch. 260, § 2A (1992)).

       2. Discussion

       The Bally transaction closed on April 30, 2012. By that date, BFG’s right to acquire the

Bally real estate was allegedly diverted and transferred to the Cape Real Estate Entities. Thus,

the complaint fails to state a plausible claim for interference with contractual relations by

CapeCapital within the applicable statute of limitations period, and I will enter an order allowing

CapeCapital’s motion to dismiss counts XX and XXI.

N. Count XXV-Alter Ego/Piercing the Corporate Veil

       In count XXV, the trustee asserts that defendants including CapeCapital, Mr. Dixon, the

Dixon Family Limited Partnership, Newfit, Lexfit, the BFG subsidiaries, the Cape Real Estate

Entities and others each exercised pervasive control over BFG (and each other) and engaged in

confused intermingling of business activity, assets and management. He seeks an order piercing

the corporate veils separating those defendants and BFG and an order finding them liable as

“alter egos” and thus liable for BFG’s debts.

       1. Applicable Law

       In Massachusetts, corporations and their shareholders are generally deemed to be distinct

legal entities. See Berger v. H.P. Hood, Inc., 416 Mass. 652, 657 (1993). Under unusual

circumstances, however, a court may disregard the separateness of entities, particularly to defeat

fraud or remedy an injury. See id. These efforts are often characterized as veil piercing or

establishing alter ego status. “The doctrines of veil piercing . . . and alter ego are interrelated and

litigants often use the terms interchangeably. Indeed, a party may seek to pierce a corporate veil



                                                      32 
        
     Case 18-01011                   Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                            Document      Page 33 of 36


under an alter ego theory which is equitable in nature.” Butler v. Candlewood Road Partners,

LLC (In re Raymond), 529 B.R. 455, 471 (Bankr. D. Mass. 2015) (citing Weiss v. Lockwood, 499

B.R. 392, 394 (D. Mass. 2013) (citing Miranda v. Gonzalez (In re Gonzalez), No. 02–05485–

BKT, Adv. P. No. 09–150, 2010 WL 3395677, at *2 (Bankr. D.P.R. Aug. 23, 2013) (footnote

omitted)). “Nevertheless, veil piercing and alter ego can be distinguished.” The Patriot Grp.,

LLC v. Fustolo (In re Fustolo), 597 B.R. 1, 47 (Bankr. D. Mass. 2019) (citing U.S. Trustee v.

Zhang (In re Zhang), 463 B.R. 66, 81 (Bankr. S.D. Ohio 2012)). ‘“The former asks a court to

hold A vicariously liable for B’s debts, while the latter asserts that A and B are the same entity

and therefore liability is direct.’” Id. (citing IUUA Local 600 v. Aguirre, 410 F.3d 297, 302 (6th

Cir. 2005) (footnote omitted)).

          In My Bread Baking Co. v. Cumberland Farms, Inc., the Massachusetts Supreme Judicial

Court (“SJC”) considered “[t]he circumstances in which one corporation, or a person controlling

it, may become liable for the acts or torts of an affiliate or a subsidiary under common control . .

. .” 353 Mass. 614, 618-19 (1968). It explained that it is appropriate to depart from the general

principle of corporate separateness in two situations:

          (a) when there is active and direct participation by the representatives of one
          corporation, apparently exercising some form of pervasive control, in the
          activities of another and there is some fraudulent or injurious consequence of the
          intercorporate relationship, or (b) when there is a confused intermingling of
          activity of two or more corporations engaged in a common enterprise with
          substantial disregard of the separate nature of the corporate entities, or serious
          ambiguity about the manner and capacity in which the various corporations and
          their respective representatives are acting. In such circumstances, in imposing
          liability upon one or more of a group of ‘closely identified’ corporations a court
          ‘need not consider with nicety which of them’ ought to be held liable for the act
          of one corporation ‘for which the plaintiff deserves payment.’

Id. (internal citation omitted).16

                                                                      
16
      See Riley v. Tencara, LLC (In re Wolverine, Proctor & Schwartz, LLC), 447 B.R. 1, 36 (Bankr.
D. Mass. 2011) ( “Although the standards for piercing the corporate veil are articulated most
                                                                          33 
           
    Case 18-01011                  Doc 298                Filed 04/30/19 Entered 04/30/19 10:20:00   Desc Main
                                                          Document      Page 34 of 36


        “The doctrine of corporate disregard is an equitable tool that authorizes courts, in rare

situations, to ignore corporate formalities, where such disregard is necessary to provide a

meaningful remedy for injuries and to avoid injustice.” Attorney General v. M.C.K., Inc., 432

Mass. 546, 555 (2000). In M.C.K, the SJC listed the factors to be considered when courts engage

in an analysis of the My Bread principles:

        The relevant factors are (1) common ownership; (2) pervasive control; (3)
        confused intermingling of business assets; (4) thin capitalization; (5)
        nonobservance of corporate formalities; (6) absence of corporate records; (7) no
        payment of dividends; (8) insolvency at the time of the litigated transaction; (9)
        siphoning away of corporation’s funds by dominant shareholder; (10)
        nonfunctioning of officers and directors; (11) use of the corporation for
        transactions of the dominant shareholders; and (12) use of the corporation in
        promoting fraud.

Id. at 555 n.19 (citing Pepsi-Cola Metro. Bottling Co. v. Checkers, Inc., 754 F.2d 10, 14-16 (1st

Cir. 1985) (categorizing criteria set forth in My Bread); Evans v. Multicon Constr. Corp., 30

Mass. App. Ct. 728, 733 (1991)); see also Birbara v. Locke, 99 F.3d 1233, 1240 (1st Cir. 1996)

(“My Bread sets the standard for deciding when to pierce the corporate veil under Massachusetts

law; Pepsi-Cola elucidates some factors that may be considered when engaging in a My Bread

analysis.”). “Massachusetts courts employ the alter ego doctrine to determine whether a

principal of a corporation is its alter ego using the My Bread Baking Co. factors.” In re Fustolo,

597 B.R. at 50.

        Since its ruling in My Bread, the SJC has observed that under Massachusetts law, the

corporate veil will only be pierced in rare situations. See, e.g., Spaneas v. Travelers Indem. Co.,

423 Mass. 352, 354 (1996) (“Only in rare instances, in order to prevent gross inequity, will a

Massachusetts court look beyond the corporate form.”) (citing My Bread, 353 Mass. at 620).

                                                                    
frequently with respect to corporations, this Court concludes that the same principles would
apply for alter ego liability to attach to members of limited liability companies.”).
 

                                                                        34 
         
 Case 18-01011        Doc 298      Filed 04/30/19 Entered 04/30/19 10:20:00             Desc Main
                                   Document      Page 35 of 36


       2. Discussion

       With respect to count XXV, I find the trustee has alleged sufficient facts supporting

“fraudulent or injurious consequence of the intercorporate relationship” and “confused

intermingling” as a basis for corporate disregard under My Bread, having specifically pleaded a

number of the factors set forth in M.C.K. The gravamen of the complaint against CapeCapital

and Mr. Dixon is the gross inequity and injury to BFG’s creditors resulting from the alleged

fraudulent and improper use of numerous entities Mr. Dixon controlled (and which also

controlled BFG) to misappropriate and divert BFG’s assets beyond creditors’ reach while BFG

was insolvent. The trustee has sufficiently supported his claims with specific allegations

concerning CapeCapital’s pervasive control over BFG and Mr. Dixon’s pervasive control over

CapeCapital as well as the other entities. Further, the trustee has sufficiently alleged that Mr.

Dixon used CapeCapital to promote fraudulent transactions in a common enterprise which

benefited him and his other affiliates. Lastly, he has included numerous allegations about

intermingling of business activity and assets among the entities. While mindful that veil

piercing will be permitted in only rare situations, I find at the Rule 12(b)(6) stage, with all

reasonable inferences drawn in the trustee’s favor, the allegations are sufficient to support a

plausible claim for veil piercing and/or alter ego determination against CapeCapital. I will enter

an order denying CapeCapital’s motion to dismiss count XXV.




                                                      35 
        
 Case 18-01011       Doc 298     Filed 04/30/19 Entered 04/30/19 10:20:00          Desc Main
                                 Document      Page 36 of 36


                                            V. Conclusion

       Based on the foregoing, an order shall enter granting CapeCapital’s motion to dismiss

with respect to counts I, II, III, IV, VII, XX, XXI, XXIII, and XXIX of the trustee’s amended

complaint and denying the motion with respect to counts V, VIII, X, XI, XVI, XVII, XVIII,

XIX, and XXV.



Dated: April 30, 2019                               By the Court,




                                                    Melvin. S. Hoffman
                                                    United States Bankruptcy Judge

       Counsel Appearing: Ilyas J. Rona, Esq.
                          Milligan Rona Duran & King LLC
                          Boston, MA
                            for the plaintiff, Gary W. Cruickshank,
                            Trustee of the Estate of Blast Fitness
                            Group, LLC


                            Joseph S.U. Bodoff, Esq.
                            Rubin & Rudman LLP
                            Boston, MA
                              for the defendant, CapeCapital LLC
        




                                                   36 
        
